Plaintiff, the mother of a former member of the United States Navy who died a prisoner of war on December 15, 1944, sues to recover damages for the allegedly unlawful seizure by the United States of properties of her son located in the Philippine Islands; for special pay and allowances prior to her son’s death; for basic pay and allowances subsequent to his death; for dependent parent allowance prior to his death; for old age benefits which plaintiff claims are due her under the Social Security Act, and for interest on all claims. The case was argued and submitted on defendant’s motion for summary judgment, and on June 30, 1961, the court granted defendant’s motion for summary judgment on the ground that plaintiff had failed to state a cause of action within the jurisdiction of the court, and the petition was dismissed.